Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 1/27/22 is acknowledged. Claims 1-8, 12, 14, 15, 18 and 19 are pending.  Claims 1, 18, and 19 have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,201,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claim 1, line 6, should read “(B) progesterone[[,]]; and…”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Dooley et al. (US 2004/0132636) in view of Stein et al. (US 2002/0072509). 
Dooley et al. teach a method of treating traumatic brain injury (i.e. physical trauma) (e.g. paragraph 0004, claim 1) comprising administering to a patient gabapentin (e.g. paragraph 0003, 0025, Examples, claim 15). Stein et al. teach methods for conferring a neuroprotective effect on prior to the onset of the physical trauma. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8, 12, 14, 15, 18 and 19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619